DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 16 February 2022, the amendments to the claims have been entered into the application.  By this amendment, claims 2 & 14 have been cancelled, no claims have been added, and claims 1, 3-13, & 15-20 are currently pending in the application.  The claim amendments have been addressed in the changes to the rejections as provided below.
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  these claims are dependent on canceled claims and should be changed to depend on claims 2 and 14 respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 1, 3-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 338,849 issued to Lorenz (Lorenz) in view of U.S. Pre-Grant Publication 2016/0209188 by Nugent, Jr. et al (Nugent).
Regarding claim 1, Lorenz discloses an ammunition cartridge configured to be fired from a weapon (See Figures, clearly illustrated, especially Figures 4 & 9), the cartridge incorporating a projectile comprising an external elongated metal jacket (S), a ductile core (P), and a thin metal disk (f) crimped to a trailing edge of the jacketed projectile (See at least Figures 4 and 9, clearly illustrated) forming a rear surface of the projectile (See Figures, clearly illustrated and understood).
Lorenz does not disclose the metal disk having a tracer surface.
Nugent, a related prior art reference, discloses the projectile having a non-pyrotechnic tracer configured perpendicular to the axis of rotation of the projectile, the exterior of the non-pyrotechnic tracer having a reflective surface and a retroreflective morphology, and forming the aft end of the projectile having retroreflective characteristics (See Figures, clearly illustrated, and at least Paragraph 0024), wherein the perpendicular tracer configuration maximizes a light signal return to a detector in specific wavelengths (See Figures, clearly illustrated, and at least Paragraphs 0022-0025, light spectrum of wavelengths).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Lorenz with the noted teachings of Nugent.  The suggestion/ motivation for doing so would 
Regarding claim 3, Nugent further discloses wherein the perpendicular tracer configuration increases an observable range of the projectile as the retroreflective surface of the tracer returns light in a specific wavelength to the detector (See Figures, clearly illustrated, and at least Paragraphs 0022-0027).
Regarding claim 4, Nugent further discloses wherein the perpendicular tracer configuration increases an angle of reflectance of the projectile during a flight of the projectile (See Figures, clearly illustrated, and at least Paragraphs 0022-0027).
Regarding claim 5, Nugent further discloses wherein the perpendicular configuration coincides with a centerline of a fabrication dye for fabricating the projectile (See Figures, clearly illustrated, and at least Paragraphs 0022-0027).
Regarding claim 6, Nugent further discloses wherein the reflective surface of the tracer is formed from a metal (See at least Paragraphs 0028 and 0030).
Regarding claim 7, Nugent further discloses wherein the reflective surface of the tracer is optimized for reflection in a spectrum associated with a metal chemistry of the reflective surface (See Figures, clearly illustrated, and at least Paragraphs 0022-0027).
Regarding claim 8, Lorenz further discloses wherein the tracer is configured from a thin metal disk, the configuration maximizing the cavity volume within the projectile (As modified above, See Figures, clearly illustrated).
Regarding claim 9, Lorenz as modified by Nugent discloses the claimed invention except for the specific material of the tracer.  It would have been obvious to In re Leshin, 125 USPQ 416.
Regarding claim 10, Nugent further discloses wherein the metal disk is coated with a reflective finish (See at least Paragraph 0030).
Lorenz as modified by Nugent discloses the claimed invention except for a reflective chrome finish specifically.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reflective chrome finish, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Lorenz further discloses wherein the tracer configured from the thin metal disk allows a cavity of the projectile to have a large cavity with ductile materials (See Figures, clearly illustrated).
Regarding claim 12, Lorenz as modified by Nugent further discloses wherein the tracer is crimped without a damage to the retroreflective surface of the tracer (Understood that crimping would not damage the surface of the tracer).
Regarding claims 13 and 15-19, Lorenz as modified by Nugent and/or relevant case law discloses [claim 13] an ammunition projectile comprising: a metal jacket; a ductile core included within the metal jacket; and a non-pyrotechnic tracer configured [claim 15] wherein the perpendicular tracer configuration increases a range the projectile remains visible to the detector; [claim 16] wherein the perpendicular tracer configuration coincides with a centerline of a fabrication dye for fabricating the ammunition projectile; [claim 17] wherein the tracer is fabricated from a metal with reflective surface of silver, copper, aluminum, nickel, chrome or a dielectric; [claim 18] wherein the tracer is fabricated with the retroreflective morphology impressed, embossed, stamped, or etched on a polished metal substrate; and [claim 19] wherein the tracer is coated with a reflective chrome finish (See rejections above).
Regarding claim 20, the following method steps are obvious in light of the teachings of Lorenz and Nugent, a method for fabricating a projectile, comprising: combining a metal jacket with a swaged ductile core, forming a metal jacket with a core; shaping a metal plate with a retroreflective surface into a disk; forming a tracer for the projectile with the disk; inserting the tracer into a tool to form a full metal jacketed projectile and to have a perpendicular alignment in which the tracer is aligned perpendicular to the axis of rotation of the ammunition projectile, wherein the perpendicular tracer configuration maximizes a return light signal, in a wavelength, to a detector adjacent to a firing point; and crimping the tracer onto an aft end of the metal .
Response to Arguments
In response to the applicant’s arguments with respect to the section 112 rejections, the rejections have been overcome by the amendments and are hereby withdrawn.
In response to the applicant’s arguments with respect to nutational movement, the examiner offers the following:  The reference discloses that the wobbling or tumbling motion of the projectile might cause the reflected electromagnetic radiation to not be reflected back to the shooter, but elsewhere when a flat surface, facet or mirror is utilized, but gives an indication that the retroreflector would allow for more of the radiation to be reflected to the shooter without such scattering, therefore, the examiner contends that the claimed limitations are met by such a component.  This is further evidenced by the current application that uses a retroreflective surface to accomplish the same goals.  Therefore, the rejection is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejections provided by the examiner are directed to a combination of teachings of the references as indicated and whether a person of ordinary skill in the art presented with each of the references would conclude that such a combination is possible and would flow logically from the combined teachings.  The examiner 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641